PER CURIAM.
In this ease, the court of appeals held that the mailbox rule, Texas Rule of Civil Procedure 5, applies to Texas Labor Code section 410.253 filings with the Texas Workers’ Compensation Commission. 969 S.W.2d 142; see Tex.R. Civ. P. 5; Tex. Lab.Code § 410.253. We agree. See Albertson’s Inc. v. Sinclair, 984 S.W.2d 958, 962 (1999). Accordingly, we deny Ector County Independent School District’s petition for review. However, we disapprove of the court of appeals’ statement that timely filing with the Commission under section 410.253 is jurisdictional. See Sinclair, 984 S.W.2d at 962.